NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2594-15T3



STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ROBERT    G. CASON, a/k/a
ROBERT    CASON, ROBERT GUY
CASON,    R. GUY CA'SON,
ROBERT    GUY CASOM, JAMES
WISON,

     Defendant-Appellant.
_________________________________

              Submitted June 7, 2017 – Decided July 14, 2017

              Before Judges Accurso and Lisa.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Indictment No.
              09-03-0374.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Steven M. Gilson, Designated
              Counsel, on the brief).

              Andrew C. Carey, Middlesex County Prosecutor,
              attorney for respondent (Nancy A. Hulett,
              Assistant Prosecutor, of counsel and on the
              brief).

              Appellant filed a pro se supplemental brief.
PER CURIAM

     Defendant, Robert G. Cason, appeals from the December 3, 2015

order denying his petition for post-conviction relief (PCR), and

declining to conduct an evidentiary hearing.

     Tried to a jury, defendant was convicted of second-degree

eluding, N.J.S.A. 2C:29-2b, and the disorderly persons offense of

resisting    arrest,   N.J.S.A.    2C:29-2a(1)   (as    a    lesser   included

offense of third-degree resisting arrest, N.J.S.A. 2C:29-2a(3),

which was charged in the indictment).       Defendant was sentenced to

three years' imprisonment for eluding, and a concurrent term of

six months imprisonment for resisting arrest.

     Defendant    appealed   and    we   affirmed      his   conviction     and

sentence. State v. Cason, No. A-4236-11 (App. Div. June 18, 2014).

The Supreme Court denied defendant's petition for certification.

220 N.J. 100 (2014).

     Defendant filed a pro se PCR petition on February 24, 2015.

He asserted, generally, ineffective assistance of trial counsel.

PCR counsel was assigned, and a brief was filed under counsel's

name. The matter came before Judge Alberto Rivas for oral argument

on December 1, 2015.      Defendant's PCR counsel informed the judge

that defendant was the true author of the brief submitted under

counsel's name and indicated that defendant wished to personally

argue the case.    The judge granted the request.

                                     2                                 A-2594-15T3
      Essentially, defendant contended that his trial counsel did

not conduct an adequate investigation in preparing for trial.                 He

supported his argument by pointing out minor inconsistencies in

the testimony of various witnesses, minor inconsistencies between

the   testimony   of   a   police   officer   and   the   contents   of    that

officer's report, and the like.

      The judge noted that defendant's trial counsel had cross-

examined    the    witnesses        thoroughly,     pointing     out       such

inconsistencies.       The judge also noted that defendant had filed

no affidavits or certifications in support of his PCR petition,

by individuals possessing personal knowledge, setting forth what

facts would have been disclosed by a more thorough investigation

and how those facts would have had the probability of changing the

outcome of the trial.

      Further, the judge pointed out that defendant was essentially

convicted by his own words, having told the police in the aftermath

of the incident that he was sorry for not stopping when he was

signaled to do so and admitting that he knew he was on the suspended

list and had an outstanding warrant, but wanted to get his car

home.   Rather than pulling over along the highway, he drove to the

apartment complex where he lived, at which time he finally stopped.

His statement to the police had been ruled admissible after a



                                      3                                A-2594-15T3
Miranda1   hearing.      Defendant   testified      at   trial   and   further

acknowledged that he saw the police lights and heard the sirens,

as a result of which he knew he was supposed to stop, but he did

not.    At trial, he also acknowledged that he knew his license was

suspended, but denied that he was aware a warrant was outstanding

for unpaid traffic tickets.

       Defendant also criticized the trial strategy developed by his

trial   counsel.      That    strategy   was   to   downplay     the   events,

characterizing them as a traffic violation and a motor vehicle

stop, as opposed to criminal activity.         The judge noted that this

was a sound strategy in light of the evidence the State was

expected   to    present,    including   defendant's     admissions    in   his

statement to the police.

       Judge Rivas found defendant's arguments unpersuasive.                  He

outlined the controlling legal principles, including the two-prong

Strickland/Fritz2 test, which requires a showing of deficient

performance by trial counsel and a likelihood that, but for the

deficient performance, the result of the trial might have been

different.      As to trial strategy, the judge noted that courts must



1
   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
2
   Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L.
Ed. 2d 674 (1984); State v. Fritz, 105 N.J. 42 (1987).

                                     4                                 A-2594-15T3
be   highly   deferential   and   avoid   second   guessing   strategic

decisions made at the time of trial, citing State v. Savage, 120
N.J. 594, 617 (1990).

     Judge Rivas concluded:

               None of the arguments that are raised by
          Mr. Cason require an evidentiary hearing at
          this time.     There is no factual dispute
          regarding [defense counsel's] performance.
          Like I said, much of the arguments raised by
          Mr. Cason in his brief and his oral argument
          focuses on minute issues and differences of
          perception, which do not rise to a level to
          call into question the quality of the
          performance or the trial.
               A defendant must do more than just make
          bald assertions that he was denied ineffective
          assistance of counsel. He must allege facts;
          facts sufficient to demonstrate counsel's
          allegedly substandard performance. In order
          to do that, the application must be supported
          by affidavits or certifications, none of which
          were filed in this particular case.
               The test is:      But for the counsel's
          error,   the   result   would   be  different.
          Strickland, [supra, 466 U.S. at 694, 104 S.
          Ct. at 2068, 80 L. Ed. 2d at 698.]
               Mr. Cason has failed to show that his
          counsel     performed     deficiently    under
          constitutional standards.     He has failed to
          show there's a reasonable likelihood of
          success on the merits. And based on what has
          been stated on the record, the [c]ourt having
          considered the moving papers, the [c]ourt
          finds that Mr. Cason's petition for post-
          conviction relief has not adduced sufficient
          evidence to warrant an evidentiary hearing or
          to require a finding of ineffective assistance
          of counsel.    Defendant's request for post-
          conviction relief is denied at this time.



                                   5                            A-2594-15T3
     On appeal, in the brief filed by defendant's counsel, a single

argument is presented:

          THIS   MATTER   MUST   BE  REMANDED  FOR   AN
          EVIDENTIARY    HEARING    BECAUSE   DEFENDANT
          ESTABLISHED A PRIMA FACIE CLAIM OF TRIAL
          COUNSEL'S INEFFECTIVENESS FOR FAILING TO
          ADEQUATELY INVESTIGATE HIS CASE.

Defendant has filed a supplemental pro se brief, in which he raises

the following additional arguments:

          POINT [I]

          THE TRIAL AND RESULTING CONVICTION VIOLATED
          THE STATE'S DOCTRINE OF FUNDAMENTAL FAIRNESS.
          ASIDE FROM HAVING EXCULPATORY VALUE, THE
          WEATHER REPORTS HAD IMPEACHMENT VALUE IN ITS
          NON-DISCLOURE BY THE STATE AND COUNSEL.      A
          VIOLATION OF [DEFENDANT]'S DUE PROCESS RIGHTS,
          WHICH WAS COMPOUNDED BY THE SUPERIOR COURT'S
          DENIAL OF A[] HEARING ON DECEMBER 1[,] 2015.

          POINT [II]

          COUNSEL ERROR: INEFFECTIVENESS      OF   COUNSEL
          FAILURE TO MITIGATE.

          POINT [III]

          MATERIALLY INCONSISTENT STATEMENTS BY THE
          STATE[']S WITNESS CREATING A DEPRIVATION OF
          DUE PROCESS.

          POINT [IV]

          INSUFFICIENT EVIDENCE TO PROVE AN ATTEMPT TO
          ELUDE.

          POINT [V]

          HEARSAY STATEMENTS BY     THE   PRINCIP[AL]   AND
          ASSISTING OFFICERS.

                                6                             A-2594-15T3
          POINT [VI]

          THE COURT ERRED ON DECEMBER 1[,] 2015 BY NOT
          CONSIDERING PROSECUTORIAL MISCONDUCT AS A
          PROBATIVE MITIGATING FACTOR FOR DEPRIVATION OF
          DUE PROCESS.

     Defendant's arguments are completely lacking in merit and do

not warrant discussion in a written opinion.   R. 2:11-3(e)(2).    We

nevertheless offer the following brief comments.

     Defendant's unsupported assertion that his attorney failed

to adequately investigate the case is not sufficient to entitle

him to post-conviction relief or to an evidentiary hearing.     Such

an assertion must be supported by an affidavit or certification,

made on personal knowledge, stating the facts which would have

been found if a more thorough investigation had been conducted,

and how those facts might have changed the outcome.        State v.

Cummings, 321 N.J. Super. 154, 170-71 (App. Div.), certif. denied,

162 N.J. 199 (1999).   Merely raising allegations of ineffective

assistance, without competent evidence sufficient to establish the

required prima facie showing, does not entitle a defendant to an

evidentiary hearing.   Id. at 170.

     Nothing in the trial record evidenced a lack of familiarity

with the facts in the case on the part of trial counsel.    Indeed,

the record demonstrates the opposite.   We agree with Judge Rivas

that trial counsel employed a sound strategy in light of the

                                7                           A-2594-15T3
evidence   with    which      he   would   be   confronted.    This   included

defendant's admission.         And, trial counsel executed that strategy

very competently in the manner in which he conducted himself

throughout the trial.

     Evidentiary hearings may be granted on a PCR petition if the

defendant establishes a prima facie case of ineffective assistance

of counsel.     State v. Preciose, 129 N.J. 451, 462 (1992).                  Such

hearings are only required if resolution of disputed issues are

"necessary to resolve the claims for relief."                  R. 3:22-10(b).

Hearings shall not be granted if they "will not aid the court's

analysis   of     the   defendant's        entitlement   to   post-conviction

relief,"   or    "if    the    defendant's      allegations   are   too    vague,

conclusory or speculative."           R. 3:22-10(e)(1) and (2).       In order

to establish a prima facie case, a defendant must demonstrate a

reasonable likelihood that he or she will ultimately succeed on

the merits.     State v. Marshall, 148 N.J. 89, 157-58, cert. denied,

552 U.S. 850, 118 S. Ct. 140, 139 L. Ed. 2d 88 (1997).

     Defendant's contentions are indeed vague, conclusory and

speculative.      They are unsupported by competent evidence setting

forth specific facts that are in dispute.              There was no basis in

this case for an evidentiary hearing, and Judge Rivas correctly

declined to conduct such a hearing.



                                           8                              A-2594-15T3
    We affirm substantially for the reasons expressed by Judge

Rivas in his oral opinion of December 1, 2015.

    Affirmed.




                               9                       A-2594-15T3